Citation Nr: 0400563	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-04 582	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1951 to July 
1953.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, that denied the above claims.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A remand is required for compliance with VA's duty to notify 
and assist.  This is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The record contains a July 2001 
evidence-development letter, but it does not address all 
issues on appeal.  For the low back disorder claim, the RO 
should send a letter informing the veteran of which evidence 
VA will provide and which evidence he is to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The record includes evidence of in-service treatment 
for low back complaints and further suggests the veteran had 
a low back disorder that pre-existed service.  Taken together 
with the competent evidence of current low back disability, 
VA examination is indicated.

VA audio examination in September 2001 established the 
veteran currently suffers from hearing loss, as defined by VA 
regulation.  See 38 C.F.R. § 3.385 (2003).  The veteran 
contends that his hearing loss is the result of noise 
exposure in service.  VA must consider whether post-service 
hearing loss is related to in-service noise exposure or 
acoustic trauma.  See Hensley v.  Brown, 5 Vet. App. 155, 164 
(1993).  A medical opinion as to the etiology of the 
veteran's hearing loss is therefore indicated. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  While there is conflicting information as to whether 
there are outstanding records, VA should take this 
opportunity to ensure a complete record.  In this regard, the 
veteran stated in a June 2002 VA Form 21-4138, Statement in 
Support of Claim, that he was attempting to obtain letters 
from physicians who treated his low back from 1971 to 2002.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all duty to notify 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.

2.  The RO must ask the veteran to 
identify all outstanding VA and non-VA 
health care providers that have treated 
or evaluated his low back.  The RO should 
then obtain records from each health care 
provider the veteran identifies.  The RO 
should specifically inquire about the 
physicians who treated his spine from 
1971 to 2002.

3.  The RO must schedule the veteran for 
an appropriate orthopedic examination of 
his current low back disability for the 
purpose of determining the nature and 
etiology of this disorder.  Any indicated 
tests should be accomplished.  The claims 
file must be made available to the 
examiner; the examiner should indicate in 
the examination report that the claims 
file was reviewed.  Following a review of 
the claims file, the examiner should 
opine whether it is at least as likely as 
not (50 percent or more) that the 
veteran's current low back disorder is 
related to active service, either by in-
service incurrence or aggravation.  

With regard to the issue of aggravation, 
the examiner should specifically opine 
regarding (a) Whether the complaints and 
clinical findings documented in the 
veteran's service medical records 
reflected an increase in the severity of 
a pre-existing underlying disorder, 
(b) Whether the complaints and clinical 
findings documented in the service 
medical records represented a flare-up of 
symptoms of a pre-existing disease (which 
subsequently resolved without a permanent 
increase in disability), (c) If it is 
concluded that there was an increase in 
the severity of an underlying disorder 
during service, whether the increase in 
the disability was "clearly and 
unmistakably" due to the natural 
progress of the condition and, if so, the 
examiner should explain the course of 
"natural progress" of the disability at 
issue.

If a congenital or developmental defect 
is present, this should be so stated, and 
the examiner should comment on whether 
any current disability is associated with 
a superimposed injury or disease.

A rationale for any opinion expressed 
should be provided. 

4.  For bilateral hearing loss, the RO 
must obtain a medical opinion for the 
purpose of determining the etiology of 
the veteran's current hearing loss.  
Further audiological testing and 
examination of the veteran is left to the 
discretion of the reviewing physician.  
The claims file must be made available to 
the reviewing physician, and the 
physician should indicate in the medical 
opinion report that the claims file was 
reviewed.  The reviewing physician should 
opine whether it is at least as likely as 
not (50 percent or more) that the 
veteran's current hearing loss is related 
to service.  A rationale for any opinion 
expressed should be provided and include 
consideration of all identified sources 
of in-service and post-service noise 
exposure/acoustic trauma.

5.  The RO should then readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions with 
respect to the claims remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



